                                                      United States District Court
                                                      Central District of California


 UNITED STATES OF AMERICA vs.                                              Docket No.            CR 17-203 DSF-7                             JS3

 Defendant         JULIAN ROCHA                                            Social Security No. 5         5   4     8
 akas:    alias SSN ending in 5583                                         (Last 4 digits)

                                         JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                  MONTH      DAY     YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.        10     21      2019

     COUNSEL                                                          Alex Kessel, Retained
                                                                          (Name of Counsel)

      PLEA         X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                             CONTENDERE               GUILTY
           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
     FINDING
          21 U.S.C. §846: Conspiracy to Distribute and to Possess with Intent to Distribute Controlled Substances - Count 1 of
          the Indictment
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that defendant, Julian Rocha, is hereby committed
  ORDER   on Count 1 of the Indictment to the custody of the Bureau of Prisons to be imprisoned for a term of 87 MONTHS.

Defendant is ordered to self-surrender on or before January 17, 2020, by 12:00 p m. (noon), to the facility designated by the Bureau of Prisons,
or in absence of a designation, to the U.S. Marshals Service, 255 E. Temple Street, Los Angeles, CA 90012.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 5 years under the following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and General Order
         18-10.

2.       During the period of community supervision, the defendant shall pay the special assessment in accordance with this judgment's orders
         pertaining to such payment.

3.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

4.       The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within 15
         days of release from custody and at least two periodic drug tests thereafter, not to exceed eight tests per month, as directed by the
         Probation Officer.

5.       The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes urinalysis, breath
         and/or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and
         from abusing prescription medications during the period of supervision.

6.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment to the aftercare
         contractors during the period of community supervision. The defendant shall provide payment and proof of payment as directed by the
         Probation Officer. If the defendant has no ability to pay, no payment shall be required.

The Court recommends to the Bureau of Prisons: that defendant be designated to a BOP facility that offers the 500-hour Residential Drug
Abuse Program (RDAP) and that defendant be considered for any programs available or that become available under the First Step Act. The
Court further recommends that defendant be incarcerated in the Southern California area or, alternatively, within the State of California to be
close to his family.


CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 1 of 5
 USA vs.         JULIAN ROCHA                                                  Docket No.:      CR 17-203 DSF

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider to facilitate the
defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence Report by the treatment provider is
prohibited without the consent of the sentencing judge.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid balance shall
be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

Pursuant to USSG §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and is not likely
to become able to pay any fine.

The Court grants the government’s motion to dismiss the remaining counts of the Indictment against this defendant.

The Court advised the defendant of the right to appeal this judgment.

SENTENCING FACTORS: The sentence is based on the factors set forth in 18 U.S.C. §3553, including the applicable sentencing range set
forth in the guidelines, as more particularly reflected in the court reporter’s transcript.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 22, 2019
            Date                                                   U. S. District Judge


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.



                                                                   Clerk, U.S. District Court




            October 22, 2019                                 By    /s/ Joseph Remigio
            Filed Date                                             Deputy Clerk




 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).



                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                               While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 2 of 5
 USA vs.         JULIAN ROCHA                                                      Docket No.:        CR 17-203 DSF

 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in criminal
                                                                                       activity, and shall not associate with any person convicted of a felony
 2.    the defendant shall not leave the judicial district without the written         unless granted permission to do so by the probation officer;
       permission of the court or probation officer;
                                                                                 11.   the defendant shall permit a probation officer to visit him or her at any
 3.    the defendant shall report to the probation officer as directed by the          time at home or elsewhere and shall permit confiscation of any
       court or probation officer and shall submit a truthful and complete             contraband observed in plain view by the probation officer;
       written report within the first five days of each month;
                                                                                 12.   the defendant shall notify the probation officer within 72 hours of
 4.    the defendant shall answer truthfully all inquiries by the probation            being arrested or questioned by a law enforcement officer;
       officer and follow the instructions of the probation officer;
                                                                                 13.   the defendant shall not enter into any agreement to act as an informer
 5.    the defendant shall support his or her dependents and meet other                or a special agent of a law enforcement agency without the permission
       family responsibilities;                                                        of the court;

 6.    the defendant shall work regularly at a lawful occupation unless          14.   as directed by the probation officer, the defendant shall notify third
       excused by the probation officer for schooling, training, or other              parties of risks that may be occasioned by the defendant’s criminal
       acceptable reasons;                                                             record or personal history or characteristics, and shall permit the
                                                                                       probation officer to make such notifications and to conform the
 7.    the defendant shall notify the probation officer at least 10 days prior         defendant’s compliance with such notification requirement;
       to any change in residence or employment;
                                                                                 15.   the defendant shall, upon release from any period of custody, report
 8.    the defendant shall refrain from excessive use of alcohol and shall not         to the probation officer within 72 hours;
       purchase, possess, use, distribute, or administer any narcotic or other
       controlled substance, or any paraphernalia related to such substances,    16.   and, for felony cases only: not possess a firearm, destructive device,
       except as prescribed by a physician;                                            or any other dangerous weapon.

 9.    the defendant shall not frequent places where controlled substances
       are illegally sold, used, distributed or administered;




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 3 of 5
 USA vs.         JULIAN ROCHA                                                    Docket No.:      CR 17-203 DSF



             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).




           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.



          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.



          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).



         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).



           Payments shall be applied in the following order:



                     1. Special assessments pursuant to 18 U.S.C. §3013;

                     2. Restitution, in this sequence:

                                Private victims (individual and corporate),

                                Providers of compensation to private victims,

                                The United States as victim;

                     3. Fine;

                     4. Community restitution, pursuant to 18 U.S.C. §3663(c); and

                     5. Other penalties and costs.



                                 SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.



           The defendant shall maintain one personal checking account All of defendant’s income, “monetary gains,” or other pecuniary proceeds
CR-104 (09/11)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
 USA vs.         JULIAN ROCHA                                                Docket No.:      CR 17-203 DSF




                                                                 RETURN



 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                                  to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                  to

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                 United States Marshal
                                                            By
CR-104 (09/11)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 5 of 5
 USA vs.         JULIAN ROCHA                                                    Docket No.:      CR 17-203 DSF




            Date                                                     Deputy Marshal




                                                                 CERTIFICATE



 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY




Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                    Defendant                                                       Date




CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 6 of 5
 USA vs.         JULIAN ROCHA                                          Docket No.:   CR 17-203 DSF




                    U. S. Probation Officer/Designated Witness           Date




CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                Page 7 of 5
